Name: Commission Regulation (EEC) No 3511/85 of 12 December 1985 discontinuing the additional amounts for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 85 Official Journal of the European Communities No L 335/43 COMMISSION REGULATION (EEC) No 3511/85 of 12 December 1985 discontinuing the additional amounts for ovalbumin and lactalbumin out in Article 5 (3) of Regulation (EEC) No 2783/75 are not satisfied ; whereas it is therefore necessary to discon ­ tinue additional amounts laid down in Regulation (EEC) No 2974/85 ; Whereas the measures provided for in this Regulatipn are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by the Act of Accession of Greece (2), and in particular Article 5 (5) thereof, Whereas for certain of the products specified in Article 1 of Regulation (EEC) No 2783/75, additional amounts were fixed by Commission Regulation (EEC) No 2974/85 of 24 October 1985 fixing the additional amounts for ovalbumin and lactalbumin (3) ; Whereas, from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products, it appears that the free-at ­ frontier offer prices for these products are no longer below the sluice-gate price ; whereas the conditions set HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2974/85 is hereby repealed . Article 2 This Regulation shall enter into force on 13 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1985. For the Commission Frans ANDRIESSEN Vice-President 1 OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 285, 25 . 10 . 1985, p . 52 .